Citation Nr: 0804312	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  04-38 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 1998 
for an award of service connection for post-traumatic stress 
disorder (PTSD).

2.  Entitlement to an initial rating in excess of 30 percent 
for PTSD.

3.  Entitlement to service connection for obesity, claimed as 
secondary to service-connected Type II diabetes mellitus.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran had active service from December 1969 to December 
1971.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2003 rating decision in which the 
Manchester, New Hampshire, VA Regional Office implemented a 
December 2002 Board decision that granted service connection 
PTSD, and assigned an initial 30 percent rating for the 
disability, effective May 20, 1998; as well as denied the 
claim for a TDIU.  The veteran filed a notice of disagreement 
(NOD) in June 2004, and the Manchester Regional Office issued 
a statement of the case (SOC) in September 2004.  The 
appellant filed a substantive appeal in August 2004.

Because the veteran has disagreed with the initial rating 
assigned following the grant of service connection for PTSD, 
the Board has characterized that matter in light of the 
distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (distinguishing initial rating claims from claims for 
increased ratings for already service-connected disability).

In August 2006, the Board remanded these matters to the 
Manchester Regional Office (via the Appeals Management Center 
(AMC), in Washington, D.C.) for further action, to include 
providing the appellant with notice of the Veterans Claims 
Assistance of Act of 2000 (VCAA) that was compliant with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Dingess/Hartman v. Nicolson, 19 Vet. App. 
473 (2006).  After accomplishing the requested actions, the 
Manchester Regional Office /AMC continued the denial of the 
claims on appeal (as reflected in an August 2007 Supplemental 
SOC (SSOC)) and returned these matters to the Board for 
further appellate consideration.  

Also on appeal is a May 2005 Manchester Regional Office 
decision that denied service connection for obesity, claimed 
as secondary to Type II diabetes mellitus.  The veteran filed 
a NOD in November 2005, and the Manchester Regional Office 
issued a SOC in April 2006.  The appellant filed a 
substantive appeal in May 2006.

In March 2007, the veteran's claims file was transferred to 
the custody of the Boston, Massachusetts, VA Regional Office 
(RO), which is the now the agency of original jurisdiction.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a July 1994 appellate decision, the Board denied the 
veteran's claim for service connection for PTSD.

3.  In a May 1997 rating decision, the RO denied the 
veteran's request to reopen his claim for service connection 
for PTSD for lack of new and material evidence; the veteran 
was notified of the denial in a letter dated May 6, 1997, but 
failed to file a timely appeal.  

4.  On May 20, 1998, the RO received a request to reopen the 
previously denied claim for service connection for PTSD.

5.  Ultimately, in a rating decision dated June 1999, the RO 
reopened the claim for service connection for PTSD and a 
subsequent Board decision dated December 2002 granted service 
connection for PTSD; the Board decision was implemented by 
rating decision dated July 2003, which granted service 
connection for PTSD, effective May 20, 1998.

6.  Prior to May 20, 1998, there was no pending claim for VA 
compensation for PTSD pursuant to which the benefits awarded 
could have been granted.

7.  Since the May 20, 1998 effective date of the grant of 
service connection for PTSD, the veteran's psychiatric 
symptomatology has consisted, primarily, of depressed mood, 
anxiety, suspiciousness, panic attacks, chronic sleep 
impairment, and mild memory loss.  These symptoms are 
indicative of no more than occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), and the veteran's PTSD 
is not shown to be so exceptional or unusual that the 
schedular criteria are inadequate to rate the disability.

8.  The competent evidence demonstrates that obesity existed 
prior to the veteran's earliest clinical diagnosis of Type II 
diabetes mellitus, and fails to objectively demonstrate that 
his obesity is secondary to his service-connected Type II 
diabetes mellitus.

9.  The veteran's service-connected disabilities are PTSD 
(rated 30 percent disabling) and Type II diabetes mellitus 
(rated 20 percent disabling).  The veteran's combined 
disability rating is 40 percent.

10.  The percentage ratings for the veteran's service-
connected disabilities do not meet the minimum percentage 
requirements for an award of a TDIU, and his service-
connected disabilities do not prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than May 20, 
1998, for the grant of service connection for PTSD is without 
legal merit.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.151, 3.155, 3.400 (2007).



2.  The criteria for an initial rating higher than 30 percent 
for service-connected PTSD are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 
(2007).

3.  The claim for service connection for obesity, as 
secondary to Type II diabetes mellitus, is without legal 
merit.  38 C.F.R. § 3.310 (2007).

4.  The criteria for a TDIU are not met. 38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

In this appeal, in a pre-rating letter dated January 2005, 
the RO provided notice to the appellant regarding what 
information and evidence was needed to substantiate the claim 
for service connection for obesity secondary to service-
connected Type II diabetes mellitus, as well as what 
information and evidence must be submitted by the appellant, 
and what information and evidence would be obtained by VA.  
The letters also requested that the veteran submit any 
evidence in his possession that pertained to this claim.  
Thereafter, the May 2005 RO rating decision reflects initial 
adjudication of this claim after issuance of the letter.  
Clearly, the January 2005 letter meets Pelegrini's content of 
notice and timing of notice requirements.

Although, as will be discussed below, the veteran has been 
informed as to how disability ratings and effective dates are 
assigned, and the type of evidence that impacts those 
determinations, as the Board's decision herein denies the 
claim for service connection currently under consideration, 
no disability rating or effective date is being, or is to be, 
assigned; hence, there is no possibility of prejudice to the 
veteran under the requirements of Dingess/Hartman.

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Id.  VCAA-compliant notice must be provided to 
a claimant before the initial unfavorable decision on a claim 
for VA benefits by the agency of original jurisdiction (in 
this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, a February 2002 letter provided notice to the 
veteran regarding what information and evidence was needed to 
substantiate the claim for service connection for PTSD (the 
claim at the time).  The letter also notified the veteran of 
what information and evidence must be submitted by him, what 
information and evidence would be obtained by VA, and the 
need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claims.  Thereafter, 
the veteran was afforded the opportunity to respond.  

After the grant of service connection for PTSD and the filing 
of the veteran's notice of disagreement, the September 2004 
SOC set forth the criteria for all higher ratings for this 
disability, and reflects adjudication of the claim for a 
higher initial rating.  Later, letters dated June 2005, March 
2006, and January 2007 explained how disability ratings and 
effective dates are assigned, as well as the type of evidence 
that impacts those determinations.  Afterwards, the veteran 
was afforded opportunity to respond before the RO issued the 
August 2007 SSOC confirming the assignment of a 30 percent 
rating for PTSD from May 20, 1998.

While the RO did not provide a VCAA notice letter specific to 
the claim for a higher rating or earlier effective date for 
PTSD prior to the July 2003 rating decision on appeal, and 
such a notice error is presumed to be prejudicial, given the 
above, and because the appellant and his representative have 
clearly demonstrated an understanding of what is needed 
substantiate the claim for a higher rating and earlier 
effective date, the Board finds that the appellant is not 
shown to be prejudiced by the timing, content, or form of 
VCAA-compliant notice.  See Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir 2007).  See also Mayfield v. Nicholson, 20 
Vet. App. 537, 543 (2006) (rejecting the argument that the 
Board lacks authority to consider harmless error).  See also 
Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (holding that 
notice deficiencies are not prejudicial if they did not 
render the claimant without a meaningful opportunity to 
participate effectively in the processing of his or her 
claim).  The Board also points out that neither the veteran 
nor his representative has contended that any notification 
deficiencies, either with respect to timing or content, have 
resulted in prejudice to the veteran.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service treatment records, and pertinent Social 
Security Administration (SSA), VA, and private treatment 
records dated from 1978 to 2007 (including reports of VA 
examinations conducted during this period).  Also of record 
and considered in connection with the appeal are various 
written statements provided by the veteran and by his 
representative, on his behalf.

In summary, the Board concludes that the duties imposed by 
the VCAA have been considered and satisfied.  Through various 
notices of the RO, the veteran has been notified and made 
aware of the evidence needed to substantiate the claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with any of the claims on appeal.  
Consequently, any error in the sequence of events or content 
of the notice is not shown to prejudice the veteran or to 
have any effect on the appeal.  Any such error is deemed 
harmless and does not preclude appellate consideration of the 
matters on appeal, at this juncture.  See Mayfield, 20 Vet. 
App. at 543 (2006) (rejecting the argument that the Board 
lacks authority to consider harmless error).  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).



II.  Analysis

A.  Effective date prior to May 20, 1998 for an award of 
service connection for PTSD

Generally, the effective date for a grant of service 
connection is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.400 (2007).  If a 
claim is received within one year after separation from 
service, the effective date for the grant of service 
connection is the day following separation from service; 
otherwise, it is the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i) (2007).

The effective date of a grant of service connection on the 
basis of the receipt of new and material evidence following a 
final prior disallowance is the date of receipt of the 
application to reopen, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.400(q)(1)(ii) (2007).

A specific claim in the form prescribed by VA must be filed 
in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.151(a) 
(2007).  Any communication or action, indicating an intent to 
apply for one or more benefits under the laws administered by 
VA, from a claimant, his duly authorized representative, or a 
person acting as next friend who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a) (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year from the 
date it was sent to the claimant, it will be considered as 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155(a) (2007).

Under 38 C.F.R. § 3.157(a), a report of examination or 
hospitalization will be accepted as an informal claim for 
increase or to reopen, if the report relates to a disability 
that may establish entitlement.  However, there must first be 
a prior allowance or disallowance of a claim.  See 38 C.F.R. 
§ 3.157(b) (2007).

In this case, the veteran seeks an award of service 
connection for PTSD prior to May 20, 1998, the effective date 
assigned by the RO based on the date of receipt of the 
petition to reopen the claim for this disability.  However, 
the Board finds no legal basis for the assignment of an 
effective date for the award prior to that date.  

The basic facts of this case are not in dispute.  The veteran 
filed his original claim for service connection for PTSD on 
June 14, 1990, alleging exposure to combat-related stressors 
and being present during a severe typhoon that caused 
substantial damage to his air base while serving in Vietnam.  
At the time of the claim, the veteran provided lay witness 
statements from fellow servicemen and his own recollection of 
events to substantiate his stressors, but stated that he was 
unable to provide much detailed information to assist VA in 
corroborating his alleged stressors through unit records 
research.  The Board denied service connection for PTSD in an 
appellate decision in July 1994 (subsuming a February 1991 RO 
decision that denied the original PTSD claim), on the basis 
that there was no credible supporting evidence to 
substantiate the combat-related stressors upon which his PTSD 
diagnosis was based, and that his presence during a typhoon 
was not a sufficiently extraordinary event to constitute a 
stressor that would cause PTSD many years later.  The veteran 
was notified of that determination, but did not initiate an 
appeal of that determination to the Court.  Hence, the July 
1994 Board decision is final.  See 38 U.S.C.A. § 7104(b) 
(West 2002 & Supp. 2007).  

The next document received from the veteran was 
correspondence that the RO received in January 1997 and 
accepted as a petition to reopen his previously denied claim 
for service connection for PTSD.  In a May 1997 rating 
decision, the RO denied the application to reopen the PTSD 
claim for failure to submit new and material evidence that 
substantiated the stressors underlying the PTSD diagnosis.  
The veteran was notified of this denial and his appellate 
rights in a letter sent to him on May 6, 1997, but he did not 
initiate an appeal of that determination to the Board by 
filing a timely NOD within one year of the notification 
letter's dispatch.  Hence, the May 1997 RO decision is final.  
See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.104(a), 20.302(a), 20.1103 (2007).  

The next document received from the veteran that pertained to 
the PTSD claim was a letter that the RO received on May 20, 
1998, expressly requesting that his PTSD claim be reopened 
and accompanied by lay witness statements that he wished to 
have considered as evidence substantiating the veracity of 
his PTSD stressors, upon which his PTSD diagnosis was 
predicated.  In a June 1999 rating decision, the RO 
determined that new and material evidence pertinent to the 
PTSD claim had been submitted, reopened the claim for service 
connection for PTSD for a de novo review, but denied the 
claim on the merits.  The veteran filed a timely appeal of 
this adverse determination to the Board, which determined in 
a December 2002 appellate decision that the RO correctly 
reopened the PTSD claim based on the veteran's submission of 
new and material evidence, pursuant to Barnett v. Brown, 83 
F.3d 1380 (1996), and allowed the claim for PTSD.  The basis 
of the allowance was new evidence received since the prior 
final Board decision of July 1994, which included a June 1999 
report from the U.S. Services Center for Research of Unit 
Records confirming the stressor regarding the veteran's 
presence during a typhoon that struck his air base during his 
period of active duty.  The case was returned to the RO, 
which implemented the Board's allowance in a July 2003 rating 
decision and assigned an effective date of May 20, 1998, for 
the award of service connection for PTSD (the date of the 
successful petition to reopen this claim).  

However, prior to May 20, 1998, there was no pending claim 
for VA compensation for PTSD pursuant to which service 
connection could have been granted.  The veteran's only prior 
claim for service connection for PTSD was finally resolved by 
the Board's July 1994 denial of that claim.  Thereafter, the 
veteran's January 1997 application to reopen his PTSD claim 
was denied in a May 1997 rating decision.  The RO sent a 
letter notifying him of the denial on May 6, 1997, and the 
veteran failed to initiate a timely appeal of this 
determination within one year following dispatch of the 
notice letter, thus making the May 1997 rating decision 
final.  As previously stated, the veteran's successful 
application to reopen his PTSD claim was received by VA on 
May 20, 1998; there is no document indicating an intent by 
the veteran to reopen his claim for service connection for 
PTSD that was received by VA between the May 1997 RO decision 
and the claim received on May 20, 1998.  As such, an 
effective date prior to May 20, 1998 decision is legally 
precluded.  

The Board notes that the claims file contains VA medical 
reports, including notes dated from August 1997 to May 1998, 
which were received in April 2000.  The August 1997 record is 
a psychiatric treatment report showing that the veteran was 
counseled for PTSD and prescribed psychotropic medication.  
While the report pertains to the disability under 
consideration, the content of report does not, in and of 
itself, substantiate the stressors underlying the veteran's 
PTSD diagnosis and thus cannot constitute new and material 
evidence and an informal claim to reopen the PTSD claim under 
38 C.F.R. § 3.157.

The Board has considered the arguments of the veteran and his 
representative that the effective date for the award of 
service connection for PTSD should be June 14, 1990, which is 
the date of his initial application for service connection 
for this psychiatric disability, because the confirmation of 
his typhoon stressor was based, in part, on service 
department records in the form of unit history reports that 
were not associated with the file when the claim was first 
adjudicated, pursuant to 38 C.F.R. § 3.156(c).  However, the 
Board finds this argument to be invalid because the unit 
history records at issue are not unique to the veteran's 
service medical and personnel records, such that they should 
have been associated with the claims file at the time the 
original claim was first adjudicated.  Furthermore, at the 
time of the July 1994 Board decision, the veteran was, by his 
own admission, unable to provide additional factual details 
that would have assisted unit records research specialists in 
substantiating his alleged stressors.  

Also, with respect to the veteran's account of being present 
during a typhoon in service, the Board's denial in July 1994 
was not based on the absence of evidence substantiating this 
stressor but rather on a factual determination that this 
event was insufficient to constitute a stressor that would 
cause PTSD many years later.  The law, as it existed in July 
1994, permitted the Board, as a finder of fact, to make such 
a determination, and it was not until several years 
afterward, pursuant to the Court's decision in Cohen v. 
Brown, 10 Vet. App. 128 (1997), that VA fact finders were 
precluded from making factual determinations regarding the 
sufficiency of a stressor as a basis for a PTSD diagnosis.  

Therefore, for the reasons expressed above, the veteran's 
initial claim for service connection for PTSD was finally 
resolved by the Board's July 1994 decision (and, hence, 
cannot provide a basis for a grant of the benefits ultimately 
awarded in connection with a reopened claim for that 
benefit).

In addition, although the finality of the July 1994 Board 
decision could be vitiated by a finding of clear and 
unmistakable (CUE) in that decision (see Routen v. West, 142 
F.3d 1434, 1438 (Fed. Cir. 1998) (listing CUE as one of three 
exceptions to the rules regarding finality and effective 
dates), no such claim has been raised here.  The arguments of 
the veteran and his representative do not specifically allege 
CUE with respect to the July 1994 Board decision.  Moreover, 
a CUE claim requires some degree of specificity not only as 
to what the alleged error is, but - unless it is the kind of 
error that, if true, would constitute CUE on its face - 
persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.  
See Phillips v. Brown, 10 Vet. App. 25, 31 (1997).  As shown 
above, the arguments of the veteran and his representative do 
not actually allege CUE with respect to the prior final Board 
decision of July 1994 - much less, reflect the type of 
specificity need to sufficiently raise such a claim.

Accordingly, on these facts, the date of the May 20, 1998 
application for compensation, deemed a petition to reopen the 
previously denied claim for service connection for PTSD, is 
the earliest effective date that may be assigned for the 
award of those benefits.  See 38 C.F.R. § 3.400(q)(1)(ii) 
(2007).  The pertinent legal authority governing effective 
dates is clear and specific, and the Board is bound by such 
authority.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. 
§ 20.101(a) (2007).  As there is no legal basis for 
assignment of any earlier effective date, the Board finds 
that the claim for an earlier effective date for the grant of 
service connection for PTSD must be denied.  Where, as here, 
the law, and not the evidence, is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

B.  Higher initial rating for PTSD

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities, which is based on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 
C.F.R. Part 4 (2007). Separate diagnostic codes identify the 
various disabilities.  When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. § 
4.7 (2007).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).
The veteran's entire history is to be considered when making 
disability evaluations. See generally 38 C.F.R. § 4.1 (West 
2002 & Supp. 2007); Schafrath v. Derwinski, 1 Vet. App. 589 
(1995).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). However, where, as here, the question for 
consideration is the propriety of the initial evaluation 
assigned, evaluation of the medical evidence since the grant 
of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  See Fenderson, 12 Vet. App. at 126. 

The veteran's PTSD is rated as 30 percent disabling under 
Diagnostic Code 9411.  However, a General Rating formula for 
evaluating psychiatric impairment other than eating disorders 
contains the actual rating criteria for evaluating the 
veteran's disability.  See 38 C.F.R. § 4.130. 

Under that formula, a 30 percent rating is assigned when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent ability to perform activities of 
daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of closes relatives, own occupation, or own name.

Considering the medical evidence in light of the above-noted 
criteria, the Board finds that since the May 20, 1998 
effective date of the grant of service connection, the 
symptoms associated with the veteran's PTSD have been 
consistent with the criteria for no more than the currently 
assigned 30 percent rating.

VA outpatient treatment reports for the period from 1998 to 
2000 show that the veteran received counseling and was 
prescribed psychotropic medication for PTSD, manifested by 
subjective complaints of memory flashbacks, intrusive 
thoughts relating to his stressors, nightmares and insomnia, 
hypervigilence, avoidance of stimuli that would remind him of 
his stressors, an exaggerated startle response, social 
isolation, and discomfort in crowded situations.  The veteran 
denied having suicidal or homicidal ideation.  The records do 
not indicate any inability to maintain his personal hygiene, 
handle his finances, or perform routine daily activities of 
living.    SSA records reflect disability since the 1980s due 
to chronic herniated nucleus pulposus at L5-S1 that was 
associated with a post-service work-related injury.  The 
veteran had been previously married and had two adult 
children.  He was involved in a personal relationship and 
lived in his own home in an isolated, rural area.  He 
reported that he briefly worked as a census taker and spent 
his days keeping his house in order, performing volunteer 
work for a crisis hotline, and serving as treasurer for a 
community organization.  The veteran stated that he was once 
asked to speak before an audience as part of his tasks as 
treasurer, and although he initially agreed to do so, he 
developed such anxiety and discomfort over the prospect of 
having to address a large audience and be in proximity to so 
many people that he had to withdraw his agreement and decline 
the speaking engagement.  He also reported that he earned an 
Associates Degree and had previously worked as a shipfitter 
and lobster fisherman until becoming disabled in a work-
related injury in the 1980s, when he sustained a chronic low 
back disability.

VA psychiatric examination in November 1999 shows that the 
veteran complained of sleeping problems, hypervigilence, and 
anxiety associated with his PTSD.  He used prescribed 
psychotropic medication and was moderately able to cope with 
his psychiatric symptoms.  He lived in a home that was in a 
wooded and isolated area, in keeping with his preference to 
be away from others.  On mental status examination, he 
appeared punctually for the psychiatric interview and was 
neat and well-groomed in appearance, with an appropriate 
affect and a cooperative and pleasant demeanor.  No thought 
disorder, delusional thinking, or hallucinations were 
evident.  The diagnosis was chronic and severe PTSD and he 
was assessed with a Global Assessment of Functioning (GAF) 
score of 45.

VA outpatient reports dated 2001 to 2003 show that the 
veteran received ongoing counseling for PTSD.  Although he 
continued to experience PTSD symptoms such as memory 
flashbacks and problems sleeping, and continued to prefer 
remaining as socially isolated as possible when at home, the 
reports reflect that he was able to interact effectively when 
necessary.  The veteran also willingly participated in social 
events with his family as a means of challenging himself and 
testing his coping skills.  He also purchased a motorcycle 
and expressed pleasure in riding this vehicle, finding the 
experience to be mentally liberating for him.  Mental status 
examinations during this period reflect that he was oriented 
on all spheres and was not suicidal, homicidal, delusional, 
or hallucinatory, although he did report experiencing the 
olfactory sensation that he was smelling rotting or burning 
flesh.  No thought disorder was noted.  He was able to 
conduct himself appropriately and communicate normally with 
the examiner.  He displayed normal hygiene and grooming.  His 
GAF scores at the time ranged from 50 to 55.

VA psychiatric examination in January 2003 shows that the 
veteran complained of sleeping problems and anxiety 
associated with his PTSD.  On mental status examination, he 
was neat, clean, and well-groomed in appearance, with an 
anxious mood that was occasionally irritable and depressed.  
His thought process was logical and goal-directed, with no 
evidence of delusions or visual or auditory hallucinations.  
He was oriented on all spheres and displayed good memory for 
events after Vietnam service, with normal insight, abstract 
thinking, and good judgment.  He continued to exhibit a 
preference to be socially isolated.  The diagnosis was 
chronic and moderate PTSD and he was assessed with a Global 
Assessment of Functioning (GAF) score of 55.

VA outpatient reports dated 2003 to 2005 show that the 
veteran received ongoing counseling for PTSD.  He was 
prescribed a psychotropic medication that seemed to be 
effective in substantially blunting his anxiety and helping 
him to be more calm and less angry and irritable, although he 
continued to experience anxiety and panic in crowded 
situations and so deliberately structured his shopping trips 
to take place either early in the day or late at night so as 
to reduce the likelihood of encountering crowds of people.  
The veteran related that he had episodes of tense verbal but 
non-physical confrontations with store clerks and family 
members.  However, he believed that he was managing himself 
adequately for the most part.  He felt that he was able to 
challenge himself to get out of his home more often and not 
be as socially isolated.  He continued to experience 
significant insomnia with nightmares associated with PTSD.  
Mental status examinations during this period reflect that he 
was oriented on all spheres and was not suicidal, homicidal, 
delusional, or hallucinatory.  He did not pose any acute risk 
of harm to himself or to others.  He displayed normal hygiene 
and grooming.  His GAF scores at the time ranged from 50 to 
60.

VA psychiatric examination in February 2005 shows that on 
mental status examination, he was oriented on all spheres and 
was very pleasant and cooperative with the examiner.  He 
displayed a good memory of events since military service and 
fair memory for past events, but had problems remembering the 
names of his grandchildren (he had four grand-daughters and 
four grandsons).  Although he reported occasionally hearing a 
woman's voice calling his name and occasionally smelling the 
odor of decomposing flesh, he did not exhibit any evidence of 
a gross thought disorder.  His judgment was not always 
appropriate and he did not always get along with others.  His 
self-confidence was low and he had a tendency to rely upon 
his wife for making decisions.  He reported having more 
Vietnam-related nightmares and anxiety when in crowded 
venues.  He was not deemed to be a danger to others and was 
neither suicidal nor violent.  The examiner's opinion was 
that the veteran's PTSD would preclude him from working and 
that he was unable to handle his own finances.  The diagnosis 
was chronic PTSD with periods of exacerbation and he was 
assessed with a Global Assessment of Functioning (GAF) score 
of 55.

In March 2005 a review of the veteran's claims folder, 
including the February 2005 psychiatric examination report, 
was conducted by a VA clinical psychologist to reconcile some 
of the conflicting findings presented in the February 2005 
examination report.  The March 2005 report shows that the 
veteran slept poorly and averaged only about four hours of 
broken sleep per night that was disrupted by nightmares.  He 
reported that he was frequently tired and had no libido, but 
had a good appetite and ate one good meal per day.  He 
reported having panic attacks that would last from 5 to 10 
minutes in duration, but which would dissipate after he 
walked it off.  He described his temperament as easygoing so 
long as he was left alone, and reported that he never left 
his home except to come to VA for treatment.  He disliked 
being in public places and reported being very anxious and 
uneasy in such venues.    

On mental status examination, the veteran's behavior was 
appropriate and relaxed, with normal and relaxed speech.  He 
displayed a euthymic mood with an appropriate affect.  There 
were no indications of depersonalization.  Although he 
reported occasionally hearing a woman's voice calling his 
name, the examiner did not feel that this represented an 
actual thought disorder, as the episodes occurred when the 
veteran was about to fall asleep.  The veteran's thought 
process was logical and goal-directed, with no illusions, 
preoccupations, obsessions, or delusions, and he denied 
having any suicidal or homicidal ideation.  He reported that 
he needed to write things down to remember them, such as 
appointments, but the examiner did not consider this to be 
abnormal.  He was generally oriented to time and place and 
displayed adequate short and long-term memory, average mental 
cognition and abstraction ability, somewhat impulsive common-
sense reasoning and judgment, and normal ethical beliefs.

The veteran was diagnosed with anxiety disorder with 
generalized anxiety and some panic symptoms due to his morbid 
obesity and back disability, and PTSD.  His GAF score was 55, 
and the examiner stated that this score represented moderate 
psychiatric symptoms associated with occasional difficulties 
arising from anxiety and PTSD.  However, for the most part 
the veteran was able to function with his daily routine and 
with his relationship with his spouse, and he had a very good 
relationship with his sons.  Although the veteran reported 
having difficulty managing his checkbook and delegated 
financial responsibility to his wife, the examiner determined 
that the veteran was fully competent to manage his funds for 
VA compensation purposes, according to VA guidelines.  The 
examiner considered the findings of the February 2005 VA 
psychiatric examination with regard to the veteran's 
financial incompetence and unemployability due PTSD and 
refuted them, expressing his opinion that the veteran had no 
mental impairment to indicate incompetence in this regard, 
and also that his unemployability was due to his physical and 
not his psychiatric disabilities.  In the examiner's opinion, 
the veteran's PTSD and anxiety disorder were not sufficiently 
disabling to render him unemployable, nor did they cause 
severe problems in his social functioning.  There was no 
impairment in his thought process or communication abilities, 
he was able to manage his personal hygiene and attend to the 
daily responsibilities associated with the upkeep of his 
home.

VA outpatient treatment reports dated 2005 to 2007 show that 
the veteran received ongoing counseling for PTSD and anxiety.  
He related that he had episodes of anxiety and panic attacks 
and reported a recent life stressor of having to relocate 
from the preferred seclusion of his isolated home in the New 
Hampshire woods to a crowded and more urban setting in 
Massachusetts, sharing an apartment with his elderly parents 
who were ailing from blindness and Alzheimer's disease so 
that he could look after them.  (In this regard, his mother 
had reportedly hysterically refused to be placed in an 
assisted living home or to let anyone else other than the 
veteran in her home to help her with her daily activities.)  
He felt himself to be a hostage of guilt and personal 
obligation to care for his parents, and experienced increased 
anxiety and panic attacks associated with the additional 
stress imposed by his changed situation and his inability to 
assert himself with his mother.  Mental status examinations 
during this period reflect that he was oriented on all 
spheres and was not suicidal or homicidal.  He did report 
that he heard the voice of God speaking to him on several 
occasions giving him advice on his life.  He displayed normal 
hygiene and grooming.  His GAF scores at the time ranged from 
50 to 55.

In an April 2006 statement regarding his individual work 
history, the veteran reported that he was unemployed from 
June 1990 to 1998 because of PTSD.  Afterwards, he was 
employed as a census taker for the U.S. Census Bureau from 
June 1998 to July 1998, working 30 hours per week, but had to 
quit because of flashbacks and disorientation associated with 
his PTSD.  Thereafter, he was employed as an electrician for 
a construction company from September 2002 to January 2003, 
working 30 hours per week, until he had to quit because he 
would have flashbacks and smell decaying flesh while working.

VA examination dated May 2007, shows that the veteran 
reported having panic attacks several times per week and 
episodes of depression ever since relocating to Massachusetts 
to care for his elderly parents.  He continued to report 
having poor sleep, interrupted by nightmares and intrusive 
thoughts of his Vietnam War experiences, which were 
aggravated by stimuli such as the smell of diesel fuel and 
the sound of helicopters flying overhead.  The more urbanized 
setting of his new residence reportedly aggravated his 
anxiety and discomfort with crowds.  He received regular 
psychiatric counseling and prescriptions of psychotropic 
medication from VA, but was not ever admitted for psychiatric 
hospitalization.  On mental status examination, the veteran 
was pleasant and cooperative with the examiner and appeared 
to be moderately depressed.  He reported occasionally hearing 
a woman's voice calling his name outside his bedroom door at 
night, and also feeling increasingly paranoid at night and 
feeling compelled to go outside and walk the fence around his 
property to perform a perimeter check.  He was oriented on 
all spheres but the veteran personally felt that his memory 
and concentration ability was impaired.  His speech was 
normal for rate and flow.  The diagnosis was chronic and 
moderately severe PTSD and his GAF score was 48.  

The Board has considered the aforementioned evidence and 
finds that the degree of social and occupational impairment 
associated with the veteran's PTSD is adequately reflected by 
the 30 percent evaluation currently assigned for the period 
from May 20, 1998, to the present.  While there are 
subjective indications of increased panic attacks and 
elevated anxiety in the May 2007 examination, this appears 
largely to be due to situational factors associated with the 
veteran's recent relocation to Massachusetts to care for his 
ailing parents, and the overall disability picture presented 
by the competent clinical evidence shows that he has not met 
the criteria for a 50 percent rating as contemplated by 
Diagnostic Code 9411 of the rating schedule.  Specifically, 
the evidence does not demonstrate that he has a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; difficulty in understanding complex commands; 
impaired judgment; or impaired abstract thinking.  
Notwithstanding the veteran's assertion that he has impaired 
memory, the record reflects that he is competent to handle 
funds (notwithstanding his evident abdication of this 
responsibility to his spouse) and that his memory is 
adequate.  His reported need to write down things such as 
appointments in order to remember them has been clinically 
determined to be a normal action and not evidence of memory 
loss.  

Although there are clinical indications that the veteran 
experiences disturbances of his motivation and mood due to 
elevated frequency of panic attacks, and he has obvious 
difficulty in establishing and maintaining effective work and 
social relationships due to his desire to remain as isolated 
from the community as possible, his ability to pursue such 
hobbies as riding a motorcycle on the open road and, up until 
his change of residence to tend to his ailing parents, his 
participation in his local community as a volunteer for a 
crisis hotline and a treasurer for a community organization 
indicates that he is not totally isolated from society and 
can sufficiently interact with others when necessary, albeit 
at the reduced level of effectiveness contemplated in the 30 
percent rating assigned for PTSD.  The Board thus finds that 
the veteran's psychiatric symptomatology does not more 
closely approximate the criteria for a 50 percent rating for 
the period at issue.

The Board also points out that none of the GAF scores 
assigned since the May 20, 1998 effective date of the grant 
of service connection for PTSD provides a basis for a higher 
rating.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), a GAF score is a scale reflecting 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  The GAF 
score and the interpretations of the score are important 
considerations in rating a psychiatric disability.  See, 
e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  The GAF score 
assigned in a case, like an examiner's assessment of the 
severity of a condition, is not dispositive of the percentage 
rating issue; rather, it must be considered in light of the 
actual symptoms of a psychiatric disorder (which provide the 
primary basis for the rating assigned).  See 38 C.F.R. § 
4.126(a).

In this case, the clinical record shows GAF scores for the 
period at issue that range from 48 to 60.  According to DSM-
IV, GAF scores between GAF scores between 41 and 50 indicate 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no 
friends, and inability to keep a job).  A GAF score between 
51 and 60 is indicative of moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

The Board notes that the assigned GAF of 60 suggests similar 
impairment to that which is contemplated by the current 30 
percent rating; hence, that score is more or less consistent 
with the assigned rating.  While scores in the 40s would 
suggest a level of impairment greater than that contemplated 
by the initial 30 percent rating assigned, in this case, the 
veteran has not manifested any of the symptoms indicative of 
this level of impairment, as there has been no evidence of 
suicidal ideation, severe obsessional rituals, or frequent 
shoplifting, and he has not had an inability to keep a job 
solely because of his PTSD symptoms.  In this regard, the 
Board notes that the VA examiner who reviewed the veteran's 
claims file in March 2005 had determined that the veteran's 
psychiatric disorder alone did not render him unemployable, 
and that it was his physical disabilities that was the 
greatest factor contributing to his occupational impairment.  
Simply stated, when considered in light of the actual 
symptoms demonstrated, none of the assigned GAF scores 
provides a basis for assignment of any higher rating for the 
veteran's service-connected PTSD.

As documented above, the actual medical evidence reflecting 
reported symptoms and manifestations since May 20, 1998 
reflects a level of impairment consistent with the 30 percent 
rating.  As the criteria for the next higher, 50 percent 
rating have not been met, it follows that the criteria for 
the maximum 100 percent rating likewise have not been met.  

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that, at any point 
since the effective date of the grant of service connection, 
the veteran's PTSD has reflected so exceptional or unusual a 
disability picture as to warrant the assignment of any higher 
rating on an extra-schedular basis, pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2007) (as cited in the 
August 2007 SSOC).  While a February 2005 examiner seemed to 
indicate that the veteran's PTSD had a greater impact on his 
employment, a subsequent review of the record performed by a 
VA psychologist in March 2005 completely refuted this finding 
and, as previously stated, conclusively determined that the 
veteran's PTSD and associated anxiety were not sufficiently 
disabling to render him unemployable, but rather it was his 
physical disabilities that was the primary contributing 
reason why he was unemployable.  The fact remains that the 
assignment of the 30 percent rating for PTSD, in and of 
itself, is indicative of a moderate degree of interference 
with employment; more than that simply is not shown.  There 
also is no medical indication that the veteran's PTSD has 
warranted frequent periods of hospitalization, or has 
otherwise rendered impractical the application of the regular 
schedular standards.  Hence, the Board finds that the 
criteria for invoking the procedures set forth in 38 C.F.R. § 
3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For all the foregoing reasons, the Board concludes that the 
record presents no basis for assignment of more than the 
current 30 percent rating at any point since the May 20, 1998 
effective date of the grant of service connection for PTSD.  
As such, there is no basis for staged rating of the 
disability, pursuant to Fenderson, and the claim for an 
initial rating in excess of 30 percent for PTSD must be 
denied.  In reaching this conclusion, the Board has 
considered the benefit-of-the-doubt doctrine; however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 4.3 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 
53-56 (1990).



C.  Service connection for obesity secondary to service-
connected Type II diabetes mellitus

The veteran claims entitlement to service connection for 
obesity as secondary to service-connected Type II diabetes 
mellitus.

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

Under 38 C.F.R. § 3.310(a), service connection may be granted 
for disability that is proximately due to or the result of a 
service-connected disease or injury.  That regulation permits 
service connection not only for disability caused by service- 
connected disability, but for the degree of disability 
resulting from aggravation to a nonservice-connected 
disability by a service-connected disability.  See 38 C.F.R. 
§ 3.310 (2007).  See also Allen v. Brown, 7 Vet. App. 439, 
448 (1995).

Initially, the Board notes that, while the RO has considered 
the claim on primary and secondary bases, the veteran has not 
alleged, and the record does not indicate, that his obesity 
is directly related to service.  Rather, the veteran has 
specifically limited his claim for VA compensation for 
obesity to one for secondary service connection.  

The veteran's service medical records show that on pre-
enlistment examination in August 1969, he weighed 236 pounds, 
which was medically determined at the time to have been above 
the maximum acceptable standard weight for a military 
enlistee.  Although this was considered to be a disqualifying 
factor for admission into service, he was granted a physical 
waiver and accepted into active duty.  On separation 
examination in November 1971, his weight was down to 198 
pounds.

Post-service private and VA medical reports show that the 
veteran was first diagnosed with Type II diabetes mellitus in 
early January 2000.  Service connection was thereafter 
granted for diabetes by rating decision of July 2003, based 
on his exposure to chemical herbicides during service in the 
Republic of Vietnam, pursuant to the regulatory presumptions 
provided in 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  The post-
service medical records also reflect that the veteran was 
characterized as being obese as early as April 1978, and all 
records since then show continuous and ongoing problems with 
weight-control and obesity that was associated with 
hypothyroidism.  At times, his weight was well in excess of 
300 pounds during the mid-1990s, thus clinically 
demonstrating that his obesity preceded his first diagnosis 
of Type II diabetes mellitus in January 2000 by several 
years.  

However, the Board finds that there is absolutely no medical 
evidence or opinion to support the veteran's theory that his 
obesity was secondarily related to his service-connected Type 
II diabetes mellitus.  Significantly, neither the veteran nor 
his representative has presented, identified, or even alluded 
to the existence of any supporting medical evidence or 
opinion, despite being given opportunities to do so.  In 
short, there simply is no competent evidence to support the 
claim.

In addition to the medical evidence, the Board has considered 
the appellant's and his representative's assertions; however, 
none of this evidence provides a basis for allowance of the 
claim.  Matters of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the 
veteran nor his representative is shown to be other than 
laypersons without the appropriate medical training and 
expertise, neither is competent to render a probative 
(persuasive) opinion on a medical matter.  See, e.g., Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet.  App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Hence, the lay assertions in this regard have no probative 
value.

Absent medical evidence of a nexus between the veteran's 
obesity and service-connected Type II diabetes mellitus, the 
claim for secondary service connection must be denied.  In 
reaching this conclusion, the Board has considered the 
benefit-of-the-doubt doctrine; however, as no competent, 
probative evidence supports the claim, that doctrine is not 
for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

D.  TDIU

A TDIU may be assigned where the schedular rating is less 
than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2007).

The veteran's service-connected disabilities consist of PTSD 
(rated as 30 percent disabling) and Type II diabetes mellitus 
(rated as 20 percent disabling).  The veteran's combined 
disability rating is 40 percent.  38 C.F.R. § 4.25 (2007).  
Thus, because he does not have a single disability rated 60 
percent disabling, or a combined disability rating of 70 
percent, the veteran does not meet the minimum percentage 
requirements under 38 C.F.R. § 4.16(a) (2007).

However, a total rating, on an extra-schedular basis, may 
nonetheless be granted, in exceptional cases (and pursuant to 
specifically prescribed procedures), when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities (per 
38 C.F.R. §§ 3.321(b) and 4.16(b)).  Hence, consideration of 
whether the veteran is, in fact, unemployable, is still 
necessary in this case.

The central inquiry is "whether the veteran's service-
connected disabilities alone are of sufficient severity to 
produce unemployability."  See Hatlestad v. Brown, 5 Vet. 
App. 524, 529 (1993).  Consideration may be given to the 
veteran's education, special training, and previous work 
experience, but not to his age or to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 
4.16, 4.19 (2007); see also Van Hoose v. Brown, 4 Vet. App. 
361 (1993).

The clinical determinations of a VA psychologist who reviewed 
the veteran's pertinent medical history contained in his 
claims file and then presented his findings in a March 2005 
report contains the conclusion that the veteran's physical 
disabilities, but not his psychiatric disabilities, rendered 
him unemployable.  Although he did not specify which of these 
physical disabilities did so, the Board notes that the entire 
clinical record contained within the veteran's claims file 
does not contain any opinion that concludes that his service-
connected diabetes alone rendered him unemployable.  The 
psychologist who rendered the March 2005 report has also 
effectively refuted the opinion presented in the prior 
examination report of February 2005 that the veteran's PTSD, 
alone, rendered him unemployable.  As the March 2005 report 
was written with the benefit of a full review of the 
veteran's clinical history, including consideration of the 
February 2005 opinion that had erstwhile supported his TDIU 
claim, the Board accords it more probative weight.  Thus the 
weight of the evidence is against the finding that the 
veteran's service-connected PTSD and diabetes mellitus have 
resulted in unemployability.  

Under these circumstances, the Board is unable to find that 
the veteran's service-connected disabilities render him 
unable to obtain and retain substantially gainful employment.  
Thus, the Board must conclude that the criteria for invoking 
the procedures of 38 C.F.R. § 4.16(b), for assignment of a 
TDIU, on an extra-schedular basis, are not met.

For all the foregoing reasons, the claim for a TDIU must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, doctrine is not for application.  See 38 
U.S.C.A. § 5107(b) (West 2002 & Supp. 2007); 38 C.F.R. § 
3.102 (2007); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1999).




ORDER

An effective date prior to May 20, 1998 for an award of 
service connection for PTSD is denied.

An initial rating in excess of 30 percent for PTSD is denied.

Service connection for obesity, claimed as secondary to 
service-connected Type II diabetes mellitus, is denied.

Assignment of a TDIU is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


